NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 04/27/2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 02/12/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Eric Baron on 05/12/2021.
The application has been amended as follows: 
Claims 1 & 13 have been amended to:

1. (Currently Amended) A dirt mitigation system for a gas turbine engine, the dirt mitigation system comprising: 
a plurality of bleeds of the gas turbine engine; and 
a control system configured to: 

determine one or more operating parameters of the gas turbine engine; and 
alter a bleed control schedule of the gas turbine engine to purge at least a portion of the dirt ingested in the gas turbine engine through one or more of the bleeds of the gas turbine engine based on the particulate ingestion estimate and the one or more operating parameters indicative of a dirt concentration above a threshold, an engine deterioration within a deterioration limit wherein the engine deterioration is quantified by comparing at least one of the one or more operating parameters to an expected value to determine gas turbine engine performance being within an expected margin, and the gas turbine engine being within an operability limit that permits the use of the one or more of the bleeds to purge the at least a portion of the dirt, prior to altering the bleed control schedule.

13. (Currently Amended) A method of dirt mitigation in a gas turbine engine, the method comprising: 
determining, by a control system of the gas turbine engine, a particulate ingestion estimate indicative of dirt ingested in the gas turbine engine; 
determining, by the control system, one or more operating parameters of the gas turbine engine; and 
altering, by the control system, a bleed control schedule of the gas turbine engine to purge at least a portion of the dirt ingested in the gas turbine engine through one or more bleeds of the gas turbine engine based on the particulate ingestion estimate and the one or more operating parameters indicative of a dirt concentration above a threshold, an engine deterioration wherein the engine deterioration is quantified by comparing at least one of the one or more operating parameters to an expected value to determine gas turbine engine performance being within an expected margin, and the gas turbine engine being within an operability limit that permits the use of the one or more of the bleeds to purge the at least a portion of the dirt, prior to altering the bleed control schedule.


Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 & 13, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a dirt mitigation system and method, comprising a control system configured to alter a bleed control schedule of the gas turbine engine to purge at least a portion of the dirt ingested in the gas turbine engine through one or more of the bleeds of the gas turbine engine based on the particulate ingestion estimate and the one or more operating parameters indicative of a dirt concentration above a threshold, an engine deterioration within a deterioration limit wherein the engine deterioration is quantified by comparing at least one of the one or more operating parameters to an expected value to determine gas turbine engine performance being within an expected margin, and the gas turbine engine being within an operability limit that permits the use of the one or more of the bleeds to purge the at least a portion of the dirt, prior to altering the bleed control schedule.
The closest prior art includes Rajamani (US 8,424,279), which teaches a particle separation/debris control system for a gas turbine engine, wherein a bleed-off duct is selectively controlled based on measurements of particulate concentrations entering the gas turbine engine.  Agrawal (US 8,074,498) & Zhang (US 2018/0073389) teaches determination of gas turbine engine degradation/deterioration due to particulate ingestion, but fails to teach or suggest the alteration of bleed schedules in response to deterioration determinations.  Various prior art such as Pritchard Jr. (US 9,982,598), Mouton (US 5,044,153), and Liu (US 5,279,109) teach the use of bleed valves for particulate removal, but do not teach or suggest the bleed control schedule alteration as required by the instant claims.
Claims 2-12, 14-20 are allowable for the same reasons as claims 1 & 13, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741